Exhibit 99.1 News Announcement For Immediate Release NEXSTAR BROADCASTING THIRD QUARTER NET REVENUE RISES 23.6% TO A RECORD $275.7 MILLION Net Revenue Growth Drives Record 3Q Operating Income of $72.9 Million, BCF of $109.9 Million, Adjusted EBITDA of $98.2 Million and Free Cash Flow of $58.5 Million IRVING, Texas – November 8, 2016 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar” or “the Company”) today reported record financial results for the third quarter ended September 30, 2016 as summarized below. Summary 2016 Third Quarter Highlights Three Months Ended September 30, Nine Months Ended September 30, ($ in thousands) Change Change Local Revenue $ $ +7.8 % $ $ +7.4 % National Revenue $ $ )% $ $ )% Core Revenue $ $ +4.4 % $ $ +4.0 % Political Revenue $ $ +894.9 % $ $ +904.6 % Retransmission Fee Revenue $ $ +22.8 % $ $ +35.8 % Digital Revenue $ $ +42.2 % $ $ +25.4 % Other $ $ +5.3 % $ $ +13.9 % Trade and Barter Revenue $ $ +0.5 % $ $ +0.1 % Gross Revenue $ $ +22.9 % $ $ +21.8 % Less: Agency Commission $ $ +14.2 % $ $ +5.7 % Net Revenue $ $ +23.6 % $ $ +23.2 % Gross Revenue Excluding Political $ $ +13.5 % $ $ +15.6 % Income from Operations $ $ +50.9 % $ $ +40.4 % Broadcast Cash Flow(1) $ $ +30.4 % $ $ +26.8 % Broadcast Cash Flow Margin(2) % Adjusted EBITDA(1) $ $ +34.2 % $ $ +27.6 % Adjusted EBITDA Margin(2) % Free Cash Flow(1) $ $ +26.6 % $ $ +14.4 % Definitions and disclosures regarding non-GAAP financial information including reconciliations are included at the end of the press release. Broadcast cash flow margin is broadcast cash flow as a percentage of net revenue.Adjusted EBITDA margin is Adjusted EBITDA as a percentage of net revenue. -more- page 2 Nexstar Broadcasting Group, 11/8/16 CEO Comment Perry A. Sook, Chairman, President and Chief Executive Officer of Nexstar Broadcasting Group, Inc. commented, “Nexstar’s record third quarter financial results were highlighted by solid core revenue growth, our ability to maximize the Olympic and political revenue opportunities, growing retransmission consent revenues, impressive digital growth and the ongoing benefits of our results-focused operating disciplines. These factors drove record third quarter net revenue, which led to record third quarter operating income, BCF, adjusted EBITDA and free cash flow, and we brought about 21% of every net revenue dollar to the free cash flow line.Reflecting the benefits of scale and the strong operating leverage in our business model, Nexstar’s 23.6% rise in third quarter net revenue resulted in 30.4% growth in third quarter BCF, a 34.2% increase in adjusted EBITDA and a 26.6% rise in free cash flow. “We are optimistic as we look toward the completion of 2016 based on the fact that in the fourth quarter to date we’ve exceeded our guidance of $100 million in full year political revenue while simultaneously driving low single digit core revenue growth and continued double digit growth from our retransmission and digital revenue streams.As a result, we remain confident in our guidance for Nexstar to generate record free cash flow in 2016, and on a stand-alone basis, the company is well on pace to achieve our guidance for annual average 2016/2017 free cash flow of $250 million – or average pro-forma free cash flow of $8.15 per share per year. “We are looking forward to the upcoming completion of the acquisition of Media General and during the third quarter we priced our $2.75 billion term loan B facility, which when combined with the $900 million of senior notes issued earlier in the third quarter, comprise all of the primary financing to complete the transaction.Given that the cost of financing was below original estimates, interest expense for the combined entity will be approximately $60 million lower annually than the assumptions used in establishing the combined entity’s initial pro forma guidance for 2016/2017. On a tax adjusted basis the lower interest expense will result in approximately $40 million of additional pro forma annual free cash flow which increases our projected average annual free cash flow for the new Nexstar Media Group (“NMG”) in the 2016/2017 cycle to over $540 million. The Company’s increased free cash flow expectations assumes no changes in our clearly defined year one synergies of $76 million which we believe we can build on once we begin operating the combined entity and also assumes no net proceeds from the incentive auction.Following the completion of the acquisition, Nexstar Media Group will deliver free cash flow to our shareholders that is over 45% higher than Nexstar’s record stand-alone average pro-forma free cash flow per share per year of $8.15 based on NMG’s approximately 47 million shares outstanding. “Nexstar’s third quarter core local and national television ad revenue rose 4.4%, which we believe to be among the best in the industry, as despite the allocation of inventory to political advertisers we generated flat or increased television ad revenue in four of our top six categories, including auto. In addition, Nexstar’s television ad revenue inclusive of political advertising grew 22.1% as our spot inventory management and pricing strategies enabled us to deliver a nearly 10-fold increase in year-over-year political revenue.Reflecting our expanded platform and presence in states with high levels of down ballot political spending activity, 2016 third quarter political revenue rose by a robust 40.3% over comparable 2014 third quarter levels and as noted, our 2016 fourth quarter results will include over $50 million of political revenue contributions, marking an end to a different but very successful year for Nexstar on this front. -more- page 3 Nexstar Broadcasting Group, 11/8/16 “Notwithstanding the strong political ad spending in our markets, Nexstar’s gross third quarter revenue excluding political grew an impressive 13.5% inclusive of the 22.8% rise in retransmission fee revenue to $98.3 million and 42.2% increase in digital revenue to $28.6 million. Ongoing renewals of retransmission consent agreements combined with the growth of our digital publishing platform resulted in a 26.7% year-over-year increase in total third quarter retransmission fee and digital revenue to $126.9 million.These higher margin revenue streams increasingly diversify our revenue while complementing our core television operations and accounted for 46.0% of 2016 third quarter net revenue, up from 34.0% in the 2014 third quarter, the last political cycle. “With our focus on growing free cash flow, we remain disciplined in managing costs and driving BCF and Adjusted EBITDA margins.The rise in third quarter direct operating expenses (net of trade expense) and SG&A primarily reflects higher variable costs related to the higher television advertising revenues and the operation of acquired stations and digital assets while total third quarter corporate expense was slightly lower than budgeted. “With significant and growing free cash flow, an attractive, declining weighted average cost of borrowings and long-term record of success in fully integrating acquired stations, extracting synergies and enhancing operating results while improving service to viewers and advertisers, Nexstar looks forward to completing the highly accretive acquisition of Media General.Other than FCC approval and certain other customary closing matters, Nexstar and Media General have completed all of the steps and satisfied all of the merger agreement conditions necessary to finalize the planned transaction including securing Department of Justice and Hart-Scott-Rodino approval, entering into agreements to divest stations to achieve ownership and other regulatory compliance approvals (with the result being an expansion of station ownership in the US by minority operators upon closing), securing approvals from each company’s respective shareholders and putting in place substantially all of the necessary financing.During the third quarter, Nexstar filed a supplement to its waiver request with the FCC requesting prompt approval of its acquisition of Media General, so that upon closing of the acquisition, Nexstar may continue its initiatives across the combined entity, providing superior, unique local content and services to viewers and businesses in each of the communities it serves. If the FCC determines that it is in the public interest to grant our waiver request, we would await the completion of the FCC’s internal processing before the final consent could be issued, though at present there are no assurances from the FCC about when they might make a determination on the waiver or issue the consent. “Looking ahead, with distribution agreements representing approximately 85% of Nexstar’s MVPD subscribers renewed in 2015 and by 2016 year-end, we project visible ongoing revenue growth from this source in 2017 and beyond.Similarly, Nexstar’s digital revenue growth in the 2016 fourth quarter remains strong and we are excited by complementary nature of the combined Nexstar and Media General digital operations, which we intend to aggressively manage to profitability.With significant and growing free cash flow and the upcoming closing of the Media General transaction, Nexstar is positioned with the financial capacity and flexibility to reduce leverage while returning capital to shareholders. We have excellent visibility to delivering on or exceeding our free cash flow targets in the current cycle and a clear path for the continued near- and long-term enhancement of shareholder value through the Media General transaction.” -more- page 4 Nexstar Broadcasting Group, 11/8/16 The consolidated debt of Nexstar, its wholly owned subsidiaries, Mission Broadcasting, Inc. and Marshall Broadcasting Group, Inc. (collectively, the “Company”) at September 30, 2016, was $2,348.2 million including senior secured debt of $670.7 million.The Company’s total net leverage ratio at September 30, 2016 was 3.74x compared to a total permitted leverage covenant of 6.75x.The Company’s first lien net leverage ratio at September 30, 2016 was 1.68x compared to the covenant maximum of 4.00x. The table below summarizes the Company’s debt obligations: ($ in millions) 9/30/2016 12/31/2015 Revolving Credit Facilities $ $ First Lien Term Loans $ $ 6.875% Senior Unsecured Notes $ $ 6.125% Senior Unsecured Notes $ $ 5.625% Senior Unsecured Notes $ $ - Total Debt $ $ Cash on Hand $ $ Third Quarter Conference Call Nexstar will host a conference call at 10:00 a.m. ET today.Senior management will discuss the financial results and host a question and answer session.The dial in number for the audio conference call is 719/457-2631, conference ID 1969329 (domestic and international callers).In addition, a live audio webcast of the call will be accessible to the public on Nexstar’s web site, http://www.nexstar.tv and a recording of the webcast will be archived on the site for 90 days following the live event. Definitions and Disclosures Regarding non-GAAP Financial Information Broadcast cash flow is calculated as income from operations, plus corporate expenses, depreciation, amortization of intangible assets and broadcast rights (excluding barter), (gain) loss on asset disposal, non-cash representation contract termination fee and change in the fair value of contingent consideration, minus broadcast rights payments. Adjusted EBITDA is calculated as broadcast cash flow less corporate expenses. Free cash flow is calculated as income from operations plus depreciation, amortization of intangible assets and broadcast rights (excluding barter), (gain) loss on asset disposal, non-cash compensation expense, non-cash representation contract termination fee and change in the fair value of contingent consideration, less payments for broadcast rights, cash interest expense, capital expenditures and net operating cash income taxes. Broadcast cash flow, Adjusted EBITDA and free cash flow results are non-GAAP financial measures.Nexstar believes the presentation of these non-GAAP measures are useful to investors because they are used by lenders to measure the Company’s ability to service debt; by industry analysts to determine the market value of stations and their operating performance; by management to identify the cash available to service debt, make strategic acquisitions and investments, maintain capital assets and fund ongoing operations and working capital needs; and, because they reflect the most up-to-date operating results of the stations inclusive of TBAs or LMAs.Management believes they also provide an additional basis from which investors can establish forecasts and valuations for the Company’s business. -more- page 5 Nexstar Broadcasting Group, 11/8/16 For a reconciliation of these non-GAAP financial measurements to the GAAP financial results cited in this news announcement, please see the supplemental tables at the end of this release. About Nexstar Broadcasting Group, Inc.
